The Court
made the following order, intimating that it would exhibit the practice which would be pursued in like cases, in order to accomplish the objects of the act of assembly, viz.:
“ That in each of these cases, the plaintiff shall file a statement or declaration, upon the contract under which the said work was done, stating the same particularly, if any special contract were made, annexing thereto, as a part thereof, a bill of the items or particulars of the demand, as fully as they appear upon the plaintiff’s book of entries, if any such are intended to be offered in evidence on the trial, and if no such entries are to be offered, then the said bill shall state particularly the dates or times at *110which said work and labour was performed. And the court further direct, that the defendant allege particularly his defence to such parts of the plaintiff’s statement, or to such item of his bill of particulars, specifying the same, as he intends to dispute; and neither party shall be allowed on the trial to allege or prove any matter or thing not contained in the statement, or bill of particulars, exception, or defence. The plaintiff to comply with this order on or before the 7th day of June, 1837, or, in default thereof, judgment of non. pros, to be entered in each case, and the claims to be stricken from the record.
Notice of this rule was given the day on which it was made, to the attorney of the plaintiff.
The rule not being complied with on the part of the plaintiff, the Court on this day directed the entry of
Judgment accordingly.